DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 9/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the different groups require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the word “about” in the claims is indefinite.  The instant specification does not provide a clear definition of the word “about” that would direct the skilled artisan as to the metes and bounds of the term.  A partial definition is provided in paragraph [0056 of PG Publication], but only provides the bare minimum of the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 13-14, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forte et al. (3,907,725).
Forte et al. teach a ready-mix joint compound comprising (based on dry weight): 65 wt% limestone (calcium carbonate, primary filler), 24 wt% mica (secondary filler) 6 wt% polyvinylacetate binder, 0.8 wt% hydroxypropyl methylcellulose (polymer thickener), 0.9 wt% dipropylene glycol dibenzoate (plasticizer dedusting agent), and 0.2 wt% polyacrylamide resin (an additive); and wherein the water is at a weight ratio of water to joint compound components of 0.7:1 (column 2, lines 35-45).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al. (3,907,725) as applied to claim 1 above.
Forte et al. teach dipropylene glycol dibenzoate (column 2, lines 35-45), which is very structurally similar to diethylene glycol dibenzoate.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).


Claim(s) 5, 6, 8, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al. (3,907,725) as applied to claim 1 above further in view of Ayambem (2016/0376798).
	Regarding claims 5-6:  Forte et al. teach limestone (calcium carbonate, primary filler).  Mica is “the filler” of claim 6.
	Forte et al. fail to teach calcium sulfate hemihydrate.
	However, Ayambem teaches that calcium sulfate hemihydrate is a convention filler used interchangeably with calcium carbonate in joint compounds [0005, 0042, 0139].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium sulfate hemihydrate as taught by Ayambem in place of limestone in the embodiment of Forte et al. as the primary filler.  It is a simple substitution of one know element for another to obtain predictable results.  
Regarding claim 8:  Forte et al. teach a ready-mix joint compound comprising (based on dry weight): 65 wt% limestone (calcium carbonate), 24 wt% mica (claimed “the filler”) 6 wt% polyvinylacetate binder, 0.8 wt% hydroxypropyl methylcellulose (polymer thickener), 0.9 wt% dipropylene glycol dibenzoate (plasticizer dedusting agent), and 0.2 wt% polyacrylamide resin, and 2.6 wt% clay (the additive); and wherein the water is at a weight ratio of water to joint compound components of 0.7:1 (column 2, lines 35-45).
Forte et al. teach using a copolymer of acrylamide and acrylic (set retarder) in place of the polyacrylamide (column 3, lines 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to copolymer of acrylamide and acrylic in place of polyacrylamide in the embodiment of Forte et al.  It is a simple substitution of one know element for another to obtain predictable results.  
Forte et al. fail to teach calcium sulfate hemihydrate.
	However, Ayambem teaches that calcium sulfate hemihydrate is a convention filler used interchangeably with calcium carbonate in joint compounds [0005, 0042, 0139].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium sulfate hemihydrate as taught by Ayambem in place of limestone in the embodiment of Forte et al. as the primary filler.  It is a simple substitution of one know element for another to obtain predictable results.
Regarding claims 11-12:  Forte et al. teach a ready-mix joint compound comprising (based on dry weight): 65 wt% limestone (calcium carbonate), 24 wt% mica (claimed “the filler”) 1-50 wt% polyvinylacetate binder (column 4, lines 62-69), 0.8 wt% hydroxypropyl methylcellulose (polymer thickener), 0.9 wt% dipropylene glycol dibenzoate (plasticizer dedusting agent), and 0.2 wt% polyacrylamide resin, and 2.6 wt% clay (the additive); and wherein the water is at a weight ratio of water to joint compound components of 0.7:1 (column 2, lines 35-45).
The amount of binder overlaps the claimed range.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Forte et al. teach using a copolymer of acrylamide and acrylic (set retarder) in place of the polyacrylamide (column 3, lines 29-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to copolymer of acrylamide and acrylic in place of polyacrylamide in the embodiment of Forte et al.  It is a simple substitution of one know element for another to obtain predictable results.  
Forte et al. fail to teach calcium sulfate hemihydrate.
	However, Ayambem teaches that calcium sulfate hemihydrate is a convention filler used interchangeably with calcium carbonate in joint compounds [0005, 0042, 0139].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium sulfate hemihydrate as taught by Ayambem in place of limestone in the embodiment of Forte et al. as the primary filler.  It is a simple substitution of one know element for another to obtain predictable results.  
  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte et al. (3,907,725) as applied to claims 1 and 4 above further in view of Ayambem (2016/0376798).
Forte et al. fail to teach calcium sulfate dihydrate.
	However, Ayambem teaches that calcium sulfate dihydrate is a convention filler used interchangeably with calcium carbonate in joint compounds [0005, 0042, 0139].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use calcium sulfate dihydrate as taught by Ayambem in place of limestone in the embodiment of Forte et al. as the primary filler.  It is a simple substitution of one know element for another to obtain predictable results.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763